internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------- ---------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-117185-13 date date legend x ------------------------------------------- --------------------------------------------- state -------------- dear ------------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representatives requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x presently operates two cokemaking facilities which refine metallurgical coal into metallurgical coke a high purity carbon substance used in blast furnaces for making steel x intends to expand its existing business to include iron ore processing through the benefication and pelletizing processes iron ore is primarily found in four sources magnetite hematite goethite and siderite typical iron ores contain a significant amount of worthless material referred to as gangue from which the iron oxides must be concentrated before they are able to be used by the iron and steel industries best quality ores containing greater than iron may simply be crushed for size prior to use in a blast furnace lower grade iron ores require additional processing lower grade must first be crushed ground and separated from gangue through the benefication process benefication includes crushing and grinding separation through plr-117185-13 gravity concentration spirals or magnetic concentration and iron ore upgrading flotation and thickening as needed the beneficiated iron ore consists of finely-sized particles which are not suitable for use in ironmaking or steelmaking and must be agglomerated into larger particles before use pelletizing is one of the most common ways to agglomerate iron ore particles prior to pelletizing the iron ore is pretreated through an additional grinding after pretreatment a balling drum or disc is used to form the iron ore into spheres a small amount of binder may be used to control balling rates and hold the pellets together until hardening the most common binder is bentonite clay but other clays organics and cements may also be used the rotation of the balling disc or drum forms the raw materials and binder into moist iron pellets called green pellets a fine grade metallurgical coke coke breeze may be added to the pellet mix to add combustion heat in the hardening process the green iron ore pellets are hardened through heating with either a traveling grate machine or a grate-kiln-cooler system depending on the needs of the customer limestone and dolomite may also be added to the mix prior to balling limestone removes impurities in the blast furnace dolomite improves blast furnace recovery x may either purchase iron ore raw materials from a third party beneficiate and pelletize the iron ore and sell the pellets and concentrates on its own account or provide iron ore processing as a service for a for customers that own iron ore and contract for processing if x purchases iron ore raw iron ore or concentrate and sells iron ore as pellets or concentrates x represents that it will sell the iron ore pellets or concentrates in bulk quantities to iron and steel manufacturers for further processing into iron and steel x will not sell any pellets or concentrates to a customer which could be considered an end user at the retail level law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence plr-117185-13 sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that income derived by x from iron ore processing and the non-retail sale of iron ore pellets and concentrates constitute qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
